CARLAND, Circuit Judge
(concurring in part and dissenting in part). The jury returned a general verdict of guilty on all five counts of the indictment, and the defendant was sentenced on each of these counts. The judgment below, therefore, must stand so far as the indictment is concerned, even if counts 1 and 2 are bad, as argued in *34the majority opinion. I do not think the court erred in its charge on the question of intent., I concur in the holding of the majority opinion that a verdict ought to have been directed as to count 3, and I also concur in the holding that it was prejudicial error for the trial court to make the statement which it did with reference to the charge in the. third count; I am not satisfied that the evidence introduced under the third count of the indictment, taken in connection with the remarks of the trial court, did not prejudice the defendant as to the charges contained in the other counts.
I therefore concur in reversing the judgment below and granting a new trial, for the reasons stated in the majority opinion in discussing the evidence under the third count, and referred to in the opinion as the charge with reference to the abstraction of the sum of $110.80.